ADDITIF A L'AVENANT N°2
AU CONTRAT D'ASSOCIATION DU 12 FEVRIER 1991
ET SES ANNEXES

PERMIS BORJ EL KHADRA

ENTRE LES SOUSSIGNES:

L'ENTREPRISE TUNISIENNE D’ACTIVITIES PETROLIERES, ci-aprés dénommée “ETAP”,
établissement public à caractère industriel et commercial, dont le siège est à 27 bis, Avenue Khéreddine
Pacha, Tunis, Tunisie, représentée par Monsieur Mohamed Moncef BOUSSEN, son Président Directeur
Général,

D'UNE PART,
ET:

PHILLIPS PETROLEUM COMPANY TUNISIA, ci-aprés dénommée “PHILLIPS”, une société
établie et régie sclon les lois de l'Etat du Delaware dont le siège social est à 1320 G Plaza Office
Building, Bartlesville, Oklahoma 74004, Etats-Unis d'Amérique, élisant domicile à 126, Rue de
Yougoslavie, 1000 Tunis, Tunisie, et représentée par Monsieur Barry W. Knuth, son Vice-Président,

ET:

LASMO TUNISIA B.V., ci-aprés dénommée “LASMO”, une société établie et régie selon les lois des

Pays Bas dont le siège social est à Beaver Base, Nijverheidsweg 50, 1948 PV Beverwijk, Pays Bas,

H élisant domicileà 126 rue de Yougoslavie, Tunis, Tunisie, et représentée par Monsieur 4€
" HR£sup#t, son Vice-Président,

ET:
UNION TEXAS MAGHREB INC. ci-aprés dénommée “UNION TEXAS”, une société établie et
régie selon les lois de l'Etat du Delaware dont le siège social est à 1330 Post Oak Boulevard, Houston,

Texas 77056, Etats-Unis d'Amérique, élisant domicile à 9 Bis, rue Apulce, 1002 Tunis-Belvedere,
Tunisie, et représentée par Monsieur R.W. Pierce, son Vice-Président

V4
ul Page |
D'AUTRE PART

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

Un Avenant n°2 au Contrat d’Association a été conclu le 13 Mai 1996 entre ETAP et PHILLIPS et
approuvé par l’Autorité Concédante par lettre n°206 en date du 20 Mai 1996.

Par l'Acte de Cession conclu le 9 Juillet 1997 entre PHILLIPS et LASMO, PHILLIPS a cédé à
LASMO cinquante pour cent (50%) de son pourcentage de participation dans le Permis. Cette cession
a fait l’objet d’un avis favorable du Comité Consultatif des Hydrocarbures lors de sa réunion du 29
Juillet 1997 qui a été notifiée par la Direction Générale de l'Energie par courrier no. 245/97 en date du
6 août 1997.

Suite à cette Cession les pourcentages de participation des Parties dans le Permis sont les suivants:

ETAP cinquante pour cent (50%);
PHILLIPS vingt cinq pour cent (25%);
LASMO vingt cinq pour cent (25%);

Par l’Acte de Cession conclu le 4 Septembre 1997 entre PHILLIPS et UNION TEXAS, PHILLIPS a
cédé à UNION TEXAS cinquante pour cent (50%) de son pourcentage de participation dans le Permis.
Cette cession a fait l'objet d’un avis favorable du Comité Consultatif des Hydrocarbures lors de sa
réunion du 9 Septembre 1997 qui a été notifiée par la Direction Générale de l'Energie par courrier no.
362 en date du 16 septembre 1997.

Suite à cette cession les pourcentages de participation des Parties dans le Permis sont les suivants:

ETAP cinquante pour cent (50,0%);
PHILLIPS douze et demi pour cent (12,5%);
LASMO vingt cinq pour cent (25,0%);

UNION TEXAS douze et demi pour cent (12,5%).

Suite à ces cessions ainsi qu’à la conclusion de l’Avenant N°1 à la Convention et ses Annexes, ETAP
et PHILLIPS ont convenu que LASMO et UNION TEXAS deviennent parties au Contrat d’Association
et ses Annexes.

ETAP, PHILLIPS, LASMO et UNION TEXAS ont convenu de conclure le présent Additif et ce afin

de tenir compte desdites cessions ainsi que des dispositions de l’Avenant N°1 à la
Convention. régissant le Permis Borj ET Khadra.

Ari El Khadra { AG to Amendiment 0 Contrat of Association / Fnal 11/18/97 Page2
CECI ETANT EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT:

ARTICLE L:

LASMO et UNION TEXAS deviennent Parties au Contrat d’Association et à ses Annexes tels
qu'amendés dans les conditions fixées par le présent Additif. Le Contrat d’Association et ses Annexes
ainsi que les Avenants n°1 et n°2, restent donc en vigueur, sous réserves des seules modifications qui
leur sont apportées par le présent Additif.

ARTICLE 2:

A l'exception des attendus et des Articles 1, 4.3 et 31 du Contrat d’Association et ses Annexes tels
qu'amendés, le terme “PHILLIPS”, chaque fois qu’il est employé dans ledit Contrat d’Association et
ledits Annexes tels qu'amendés, sera remplacé par le terme “les Sociétés” qui désignera conjointement

PHILLIPS et LASMO et UNION TEXAS. Chaque fois qu’elles s'avèreront nécessaires, les corrections
grammaticales correspondant à cette modification, seront réalisées.

ARTICLE 3:
L'Article 1.2 du Contrat d'Association est ainsi modifié:

“Partie(s): désigne(nt) ETAP et/ou PHILLIPS et/ou LASMO et/ou UNION TEXAS ainsi que
leurs cessionnaires éventuels.”

ARTICLE 4:

Le paragraphe 1 de l'Article 3.1 du Contrat d’Association, est annulé et remplacé par ce qui suit:

“Les pourcentages de participation des Parties dans l’ Association sont:

- de cinquante pour cent (50,00%) pour ETAP

- de douze et demi pour cent (12,50%) pour PHILLIPS

- de vingt cinqu pour cent (25,00%) pour LASMO

- de douze et demi pour cent (12,50%) pour UNION TEXAS”

Le reste du paragraphe dans son intégralité reste inchangé.

Par 1 Kad / Ai 29 Amendmon a Conte of Association / Fa 111897 Page 3
ARTICLE 5:

Le premier alinéa de l’Article 4.1 du Contrat d’Association est annulé et remplacé par ce qui suit:
“4.1.1 Composition: Le Comité d’Opérations se compose par moitié de représentants nommés

par ETAP et par moitié de représentants nommés par les Sociétés. Chaque Partie nommera également

des représentants suppléants. Chaque Partie pourra à tout moment substituer un ou plusieurs

représentants par d’autre(s) en le notifiant par écnit à l’autre Partie.

Chaque Partie, outre ses représentants désignés, peut se faire assister lors des réunions d’un nombre
raisonnable de collaborateurs et/ou d'experts.

La présidence du Comité d’Opérations est assurée par l’Opérateur.”

ARTICLE 6:

L'Article 4.3.b(1) du Contrat d’Association tel qu’amendé est annulé et remplacé comme suit:

“(D Opérateur PHILLIPS pour tous les travaux d'exploration, d'appréciation, de développement et
d'exploitation financés par les Sociétés seules.”

ARTICLE 7:

L'Article 8 de l'Avenant n°2 au Contrat d’Association est annulé et remplacé comme suit:

“L'Article 6.3 est annulé et remplacé par le texte suivant:

“Durant la premiére période de validité du Permis telle qu'étendue en vertu des extensions de durée qui
ont été accordées par l’AUTORITÉ CONCÉDANTE en vertu de la Loi Pétrolière en vigueur et par les
dispositions de l'Avenant n°1 à la Convention, les Sociétés s’engagent à réaliser à leurs frais et risques
le programme de travaux minima suivant:

a) le retraitement de 1.500 km de lignes sismiques anciennes, l’acquisition de 2.000 km de nouvelles
lignes sismiques, et les travaux d’interprétation, d’études et de synthèse. Etant entendu qu’à la date du
i présent Additif, une partie de ces travaux a été réalisée.

b) le forage d'un puits d’exploration."*

Ari 22 Kia / Adi to Ameñdmenr 0 Coneact of Assccation {Final 1118297 Page 4
ARTICLE $:

A la liste d'adresses prévue aux fins de notification à l'Article 31 du Contrat d’Association, sont
ajoutées les adresses suivantes:

LASMO TUNISIA B.V.
A L'Attention de M. S.R. Welton
Adresse: Beaver Base 50
1948 PV Nijverheidsweg
Beverwijk, Pays Bas.
Télécopie: 0031-2512 161 58

UNION TEXAS MAGHREB INC.
A L’Attention de Roger W. Pierce
Adresse: 1330, Post Oak Blvd
Houston, TX. 77056, Etats-Unis d'Amérique.
Télécopie: 713-968 2417
ARTICLE 9:

Les dispositions du Contrat d’Association, de ses Annexes, et des Avenants n°1 et n°2, non contraires
aux présentes, sont intégralement maintenues.

ARTICLE 10:

Le présent Additif prend effet à la date de son approbation par l'AUTORITE CONCEDANTE,
conformément à l’Article 29 du Contrat d'Association.

ARTICLE 11:

Le présent Additif est exonéré des droits de timbre. 1| sera enregistré sous le régime du droit fixe aux
frais des Sociétés, conformément aux dispositions de l’Article 14 de la Convention.

Lt

Tor F1 Khaëra / Adi 10 Amemdient 10 Contrat of Association # Final 1 L/18397 Page 5

Fait à Tunis le _12 DEC 1997907 en neuf (9) exemplaires originaux

Pour l'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

Mofa f BOUSSEN

Pour PHILLIPS PETROLEUM COMPANY TUNISIA

LS PR
pe . KNUTH Li

Bu 5

NIS
Le 2 g . >

Volum
Hl Fe
Pour LASMO TUNISIA B.V. W
> Le Recsye@r
SRENEEDON-
AA ABRIAA EC
Pour UNION TEXAS MAGHREB INC.
É. PIÉRCE
LE)
AY
or 4 Kadrs / Adi 4 Amandmet as Comet of Anmociicn Final 11/1897 Page 6
